Title: 25th.
From: Adams, John Quincy
To: 


       Copies of all the actions which are to be entered at the next Court of Common Pleas were this day sent to Salem, to be filed in the clerk’s office; seven days before the sitting of the court, as the law directs: And as we have now got through the hurry of business, we have this day been very idle: Mr. Parsons has been talking all day with some one or other who came to the office: much of our time is lost in this manner; and if we complain, we are told we must learn to read without suffering ourselves to be interrupted by any noise whatever, a direction with which I believe I shall never be able to comply. And It would be much more agreeable to me, if he would receive his company in the other room, and spare us the trouble of an apprenticeship to an art which we cannot acquire.
      